 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   JOAQUIN FRAZIER,              ) NO. ED CV 19-143-JGB(E)
                                   )
12                  Plaintiff,     )
                                   )
13        v.                       )         JUDGMENT
                                   )
14   POLICE DEPT PALM SPRINGS,     )
     et al.,                       )
15                                 )
                    Defendant.     )
16   ______________________________)

17

18        IT IS ADJUDGED that the action is dismissed without prejudice.

19

20             DATED: April 30,   2019.

21

22
                                          _______________________________
23                                                JESUS G. BERNAL
                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28
